Citation Nr: 1529674	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  09-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial rating for left knee, status-post arthroscopic surgery for a medial meniscal tear with a scar, rated as 10 percent disabling prior to December 17, 2012, and from February 1, 2013 to November 2, 2014.

2.  Entitlement to a higher rating for left knee, status-post arthroscopic surgery for a medial meniscal tear with a scar, rated as 30 percent disabling from November 3, 2014.


REPRESENTATION

Veteran represented by:	Wounded Warrior Project




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 2001 to November 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO, inter alia, awarded service connection for left knee, status-post arthroscopic surgery for a medial meniscal tear with a scar and assigned an initial 10 percent rating, from  November 26, 2005 to April 24, 2007. A noncompensable rating was then assigned, effective April 25, 2007. 

As the Veteran disagreed with the initial rating assigned following the award of service connection for left knee, status-post arthroscopic surgery for a medial meniscal tear with a scar, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In a March 2009 Decision Review Officer (DRO) decision, the agency of original jurisdiction (AOJ), inter alia, awarded a temporary total rating based on surgical or other treatment necessitating convalescence for the left knee, effective from March 8, 2006 to April 31, 2006.  A 10 percent rating was then assigned, effective May 1, 2006.

In July 2014, the Veteran testified during a  Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In September 2014, the Board, inter alia, remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development and adjudication.  After accomplishing further action, in a  December 2014 rating decision, the AMC partially granted the Veteran's claim for a higher rating for status-post arthroscopic meniscectomy with residual scar, awarding a temporary total rating based on surgical or other treatment necessitating convalescence from December 17, 2012 to February 1, 2013 and a 10 percent rating from February 1, 2013 to November 3, 2014.  In this  rating decision, the RO also awarded a 30 percent rating for the left knee  disability, effective November 3, 2014.  Inasmuch as higher ratings for this disability are available, both before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal l as now encompassing both matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals a transcript of the July 2014 hearing.  The remaining documents in the Virtual VA file consists of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

For reasons expressed below, the claims on appeal are being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As detailed in the Board's prior remand, the Veteran was afforded a VA examination in April 2007.  However, the record indicated that he had undergone another surgery for his left knee in October 2012 and that he testified during his July 2014 hearing that his symptoms had worsened since his last examination.  As such, the Board instructed that a new VA examination was to be conducted to determine the current severity of his service-connected left knee disorder, to include conducting range of motion testing and detailing the likely functional loss due to pain and/or with repeated use.

Such an examination was conducted in November 2014.  While the examiner provided detailed physical findings and range of motion measurements during flare-ups, findings regarding initial range of motion or repetitive range of motion were not provided.  There is no indication in the record that such range of motion measurements could not be provided and it is unclear why the measurements were not provided.  This left knee disability cannot be properly evaluated in the absence of such findings.

Under these circumstances, the Board finds that the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate medical professional, to obtain full clinical findings needed to assess the severity of the left knee disorder,.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the higher rating claims.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examination, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the West Los Angeles VA Medical Center (VAMC) and that records from that facility dated through March 2014 are associated with the claims file; however, more recent records may exist.  In addition, several treatment records dated between June 2014 and August 2014 suggested that additional treatment records had been scanned into the Veterans Health Information Systems and Technology Architecture (VISTA) system, which have not yet been associated with the record.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from West Los Angeles VAMC all pertinent, outstanding records of mental health evaluation and/or treatment of the Veteran dated since March 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include pertaining to private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the higher claims should include consideration of whether any "staged" rating of the left knee disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra,  is warranted.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from any relevant VA facility(ies), to include the West Los Angeles VAMC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 2014.  Such records should specifically include any treatment records loaded or scanned into the VISTA Imaging System.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to  obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate (and, if necessary, updated) authorization to obtain pertinent, outstanding private (non-VA)  records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected left knee, status-post arthroscopic surgery for a medial meniscal tear with a scar.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies, to include x-rays, should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should conduct range of motion testing of the left knee (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  The physician should specifically indicate whether the left knee joint was ankylosed. 

The physician should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the physician should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

Further, based on review of the Veteran's documented medical history and assertions, the physician should indicate whether, at any time since the November 2005 effective date of the award of service connection (excluding the period for which a temporary, total rating was assigned), the Veteran's service-connected left knee disorder has changed in in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the above, and any other notification or development deemed warranted, readjudicate the claims for higher ratings on appeal. in light of all pertinent evidence and legal authority (to include, with respect to the higher rating claims, consideration of whether any, or any further, staged rating of the disability, pursuant to Fenderson (cited above) is appropriate.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

